PD-0551-15
                                                         COURT OF CRIMINAL APPEALS
                   PD-0551-15                                            AUSTIN, TEXAS
                                                         Transmitted 5/7/2015 4:07:28 PM
                                                          Accepted 5/8/2015 12:15:13 PM
                                                                          ABEL ACOSTA
                                                                                  CLERK


     IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                        AT AUSTIN




                     NO. 14-13-00921-CR

          IN THE COURT OF APPEALS FOR THE

               FOURTEENTH DISTRICT OF TEXAS

                       AT HOUSTON




MARQUE JAMAL COLEMAN,                  APPELLANT

V.

THE STATE OF TEXAS,                    APPELLEE




     APPELLANT'S MOTION FOR EXTENSION OF TIME
                 IN WHICH TO FILE
        PETITION FOR DISCRETIONARY REVIEW




                           Danny K. Easterling
                           Easterling & Easterling, PC
                           Texas Bar No. 06362100
                           1018 Preston, 6,h Floor
 May 8, 2015
                           Houston, TX 77002
                           (713)228-4441
                           Counsel for Appellant,
                           Court-appointed on appeal.
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Comes now, the Appellant, pursuant to Rule 68.2(C), Texas Rules of Appellate procedure,

and files this motion for an extension of thirty (30) days in which to file Appellant's Petition for

Discretionary Review, and as grounds therefore, presents the following:

       1.      Appellant was convicted in cause number 1347307 in the 174th District Court of

               Harris County and was sentenced to 30 years TDC. Appellant gave timely written

               notice of appeal. This case was assigned to the Fourteenth Court ofAppeals in Case

               14-13-00921-CR. On 4/16/15, the Fourteenth Court of Appeals issued an Opinion

               affirming the conviction.

       2.      The Appellant's Petition for Discretionary Review is due .

       3.      Appellant's counsel has an active criminal defense trial practice and

averages three court appearances in either Harris County District or County courts per morning.

       4.      Appellant's counsel also has an active Criminal defense appellate practice

and is working on the following appeals and post conviction matters:

               a.      Herbert Wilson vs. The State of Texas
               b.      Anthony Alegria vs. The State of Texas
               c.      Darius Brown vs. The State of Texas
               d.      In re: Darryl Carter

       5.      Appellant's Counsel would respectfully ask for a thirty (30) day extension.

       This request for extension is not for delay but for the reason that Appellant's counsel may

adequately discharge his responsibilities to Appellant and that justice may be done.

        WHEREFORE, Appellant prays that the Court will grant an extension until 5/6/15, in which

to file the Appellant's Petition for Discretionary Review in this matter.


                                               Respectfully submitted,

                                               EASTERLING & EASTERLING, P.C.



                                       BY:           _.j
                                               DANKYrK/EA§t]
                                               Texas Bartard No. 06362100
                                               1018 Preston, Sixth Floor
                                               Houston, TX 77002-1877
                                               Telephone 713/228-4441
                                               Telecopier 713/228-4072

                                               Attorneys for Appellant
                                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy ol* Appellant's Motion For Extension of Time
in Which to file Appellant's Petition for Discretionary Review has been forwarded lathe Slate of
Texas Prosecuting Attorney at theaddress listed below on thisthe   ""z7 dayof_
2015.                                                              ^~


Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6,h Floor
Houston. Texas 77002




                                                DANNY K. E^STEK




                                            VERIFICATION'

        BEFORE ME THE UNDERSIGNED AUTHORITY on this day personally appeared
DANNY K. EASTERLING. who being duly sworn, deposed and sail that the allegation of facts
contained in the foregoing Appellant's Motion For Extension ofTime In Which To File Appellant's
Petition for Discretionary Review are true and correct.




                                                D/¥NNY V- EASTERLING /




       SUBSCRIBED AND SWORN TO BEFORE ME on this the /
2015, Notary Public in and for Harris County, Texas.




                      A. K. PEREZ
     J&\~\ Motaiv Public. Stote ol Texas
   ••. )*\ }.;   MyCommission ExDi'es           NOTARY PUBLIC. STATE OF T
  %$*W              July 20. 2018